J-S13039-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DEXTER ELLIOT WILLIAMS, JR.                :
                                               :
                       Appellant               :   No. 1419 MDA 2019

         Appeal from the Judgment of Sentence Entered March 20, 2019
      In the Court of Common Pleas of Lebanon County Criminal Division at
                        No(s): CP-38-CR-0001925-2017

BEFORE: STABILE, J., DUBOW, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                           FILED MARCH 27, 2020

        Dexter Elliot Williams, Jr. (Williams) appeals from the judgment of

sentence imposed by the Court of Common Pleas of Lebanon County (trial

court) after a jury convicted him of, among other offenses, firearms not to be

carried without a license. On appeal, he raises sufficiency and weight of the

evidence claims. After review, we affirm.

        On June 6, 2017, Pennsylvania State Trooper Eric Dreisbach was on

patrol when he saw a car make several lane changes without signaling.

Trooper Dreisbach pulled the car over and spoke to the driver, Williams. He

explained that the car was his girlfriend’s and that he had been borrowing it

for several weeks. Trooper Dreisbach had Williams exit the car and asked if


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S13039-20


he could search it. Williams consented and said there were no drugs or guns

in the car. Inside the unlocked glovebox, Trooper Dreisbach found a loaded

revolver wrapped in a sock. On top of the backseat, he found a box of .38

caliber ammunition that was usable with the revolver. Finally, in the trunk,

Trooper Dreisbach found a bag containing suspected marijuana, small plastic

baggies and a digital scale.           Through investigation, Trooper Dreisbach

determined that the revolver was registered to Patrick Douglass (Douglass),

one of Williams’ former co-workers, and that Williams did not have a license

to carry a firearm. No fingerprints were found on the revolver.

        Williams eventually proceeded to a jury trial on charges of firearms not

to be carried without a license, possession of marijuana—small amount, and

possession of drug paraphernalia.1             Douglass explained at trial how his

revolver ended up in the glovebox. He testified that one night in the spring

of 2017, he and Williams went to a bar in Williams’ car. Because guns were

not allowed inside the bar, Douglass put the revolver in the glovebox but did

not tell Williams. Douglass went home with someone else that night and never

contacted Williams to get his gun back. Douglass did not remember putting

the revolver in a sock and stated that was not something he would have done.

Douglass also did not remember having a box of ammunition with him the

night that he left the revolver in Williams’ car.


____________________________________________


1   18 Pa.C.S. § 6106(a)(1), 35 P.S. §§ 780-113(a)(31), (a)(32), respectively.


                                           -2-
J-S13039-20


        Williams testified in his own defense and admitted that the marijuana

and paraphernalia were his but denied knowing that the revolver was in the

glovebox.

        The jury found Williams guilty on all counts. The trial court sentenced

him to serve 12 to 30 months’ imprisonment on the firearms offense and

concurrent sentences on the marijuana and paraphernalia offenses. He filed

post-sentence motions for judgment of acquittal and a new trial, both of which

the trial court denied. Williams then filed this appeal to raise sufficiency and

weight of the evidence claims.

        Williams first argues that the Commonwealth presented insufficient

evidence to sustain his firearms conviction.2            He contends that the



____________________________________________


2   Our standard of review for a sufficiency claim is well-settled:

        When reviewing the sufficiency of the evidence, we must
        determine whether the evidence admitted at trial and all
        reasonable inferences drawn therefrom, viewed in the light most
        favorable to the Commonwealth as verdict winner, were sufficient
        to prove every element of the offense beyond a reasonable doubt.
        The facts and circumstances established by the Commonwealth
        need not preclude every possibility of innocence. It is within the
        province of the fact-finder to determine the weight to be accorded
        to each witness’s testimony and to believe all, part, or none of the
        evidence. The Commonwealth may sustain its burden of proving
        every element of the crime by means of wholly circumstantial
        evidence. As an appellate court, we may not re-weigh the
        evidence and substitute our judgment for that of the fact-finder.

Commonwealth v. Hill, 210 A.3d 1104, 1112 (Pa. Super. 2019) (internal
citations, quotation marks, and brackets omitted).


                                           -3-
J-S13039-20


Commonwealth did not establish that he knew the revolver was in the

glovebox, highlighting that he had the car for only a few weeks; no fingerprints

were found on the gun; and Douglass admitted that he put the revolver in the

glovebox without Williams knowing.

      The offense of firearms not to be carried without a license is defined, in

relevant part, as follows:

      (1)...any person who carries a firearm in any vehicle or any person
      who carries a firearm concealed on or about his person, except in
      his place of abode or fixed place of business, without a valid and
      lawfully issued license under this chapter commits a felony of the
      third degree.

18 Pa.C.S. § 6106(a). Where possession is an element of an offense, the

Commonwealth must demonstrate either actual or constructive possession.

See Commonwealth v. Hopkins, 67 A.3d 817, 820 (Pa. Super. 2013).

Because   the   revolver     was   not   recovered   on   Williams’   person,   the

Commonwealth needed to establish constructive possession.

      Constructive possession is a legal fiction, a pragmatic construct to
      deal with the realities of criminal law enforcement. Constructive
      possession is an inference arising from a set of facts that
      possession of the contraband was more likely than not. We have
      defined constructive possession as conscious dominion.          We
      subsequently defined conscious dominion as the power to control
      the contraband and the intent to exercise that control. To aid
      application, we have held that constructive possession may be
      established by the totality of the circumstances.

Id.

      Viewed in the light most favorable to the Commonwealth as verdict

winner, the evidence was sufficient to convict of firearms not to be carried


                                         -4-
J-S13039-20


without a license.   First, the revolver was discovered wrapped in a sock.

Douglass, however, testified that he would not have wrapped the revolver in

a sock before placing it in the glovebox. See N.T., 1/31/19, at 37. From this

testimony, the jury could infer that Williams knew about or discovered the

revolver in the glovebox after Douglas left it there, and that he then wrapped

it in the sock. Second, a box of ammunition was discovered in the backseat.

Significantly, Trooper Dreisbach testified that it was “out in the open” and was

the same caliber that could be used in the revolver. Id. at 17. Further, when

asked about the ammunition, Douglass did not remember having any with him

the night he left the gun in the glovebox. Id. at 38. Again, like the sock, the

jury could infer that Williams knew about the revolver, especially since there

was matching ammunition exposed in the backseat and there was no evidence

that the ammunition belonged to Douglass.

      Additionally, Williams was the sole occupant of the car and admitted he

had been driving it for several weeks, making it more likely that he would

have known or discovered the revolver in the glovebox, which was unlocked.

Williams also lied that there were no drugs in the car, admitting at trial that

he knew about the marijuana and paraphernalia in the trunk but lied because

the trooper had just discovered the gun. Id. at 49. Based on this dishonesty,

the jury could infer a consciousness of guilt. See Commonwealth v. Cruz,

21 A.3d 1247, 1253 (Pa. Super. 2011) (sufficient evidence to convict on illegal

possession of firearm where defendant drove car with no passengers, gun was


                                     -5-
J-S13039-20


found in passenger-side compartment, and defendant lied about his name and

date of birth). Based on the totality of the circumstances, there was sufficient

evidence to establish that Williams constructively possessed the revolver and,

therefore, be convicted of firearms not to be carried without a license.

        Next, Williams raises a weight of the evidence claim, arguing he is

entitled to a new trial based on Douglass’ testimony that he left the revolver

in the glovebox without telling Williams.3       Based on the evidence outlined

above, the trial court did not abuse its discretion in denying Williams’ post-

sentence for new trial.       Williams was the sole occupant of a car that he

admitted he had been driving for several weeks; he lied to the police about

there being drugs in the car; the revolver was wrapped in a sock that Douglass

testified he would not have put it in; and matching, unconcealed ammunition

was discovered in the backseat.


____________________________________________


3   Our standard of review for a weight of the evidence claim is as follows:

        Appellate review of a weight claim is a review of the exercise of
        discretion, not of the underlying question of whether the verdict
        is against the weight of the evidence. Because the trial judge has
        had the opportunity to hear and see the evidence presented, an
        appellate court will give the gravest consideration to the findings
        and reasons advanced by the trial judge when reviewing a trial
        court’s determination that the verdict is against the weight of the
        evidence. One of the least assailable reasons for granting or
        denying a new trial is the [trial] court’s conviction that the verdict
        was or was not against the weight of the evidence and that a new
        trial should be granted in the interest of justice.

Commonwealth v. Horne, 89 A.3d 277, 285 (Pa. Super. 2014) (citation
omitted).

                                           -6-
J-S13039-20


     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/27/2020




                                 -7-